 

Execution Version

 

Schedules have been omitted from this exhibit because such schedules are (i) not
material and (ii) would likely cause competitive harm to the company if publicly
disclosed.

 

FIFTEENTH AMENDMENT TO MASTER LEASE AGREEMENT

 

THIS FIFTEENTH AMENDMENT TO MASTER LEASEAGREEMENT (“Amendment”) is made
effective as of January 1, 2019 (and shall be retroactive to January 1, 2019,
even if actually executed and delivered on a later date), between LGP REALTY
HOLDINGS LP (“LGPRH”) and Lehigh Gas Wholesale Services, Inc. (“LGWS,” and
together with LGPRH, “Landlord”), and Lehigh Gas-Ohio, LLC, now known as Dunne
Manning Stores LLC (“Tenant”). LGPRH, LGWS, and Tenant are hereinafter referred
to individually as a “Party” and collectively as “Parties”.  Capitalized terms
not defined herein are used as defined in the Lease.

 

WHEREAS, on May 28, 2014, the Parties entered into a Master Lease Agreement,
effective June 1, 2014, as amended from time to time (as so amended, the
“Lease”); and

 

WHEREAS, Tenant is a party to that certain PMPA Franchise Agreement, by and
between Tenant and Lehigh Gas Wholesale LLC (“LGW”), effective as of October 30,
2012 (as amended, the “PMPA Agreement”); and

 

WHEREAS, Tenant and LGW are entering into an amendment to the PMPA Agreement
(the “Second PMPA Amendment”) as of the date hereof; and

 

WHEREAS, Landlord and Tenant now desire to amend certain provisions of the Lease
as set forth more fully below;

 

NOW THEREFORE, incorporating the foregoing recitals, and in consideration of the
promises contained herein, and the mutual benefits to be derived therefrom, the
receipt and legal sufficiency of which are acknowledged, the Parties hereby
agree as follows:

 

1.Severed Leased Premises. Pursuant to Section 23(a) of the Lease, Tenant hereby
severs each of the seventeen Leased Premises listed on Exhibit A hereto (the
“Severed Leased Premises”), according to the terms set forth herein.

 

a.Landlord shall repossess the Severed Leased Premises, and Tenant shall vacate
such Severed Leased Premises, as of the date which is thirty (30) days after
Landlord provides notice that Tenant should vacate, unless earlier if agreed to
by Tenant (such date being the “Severance Date” as to each of the Severed Leased
Premises). Beginning on January 1, 2019, and until the Severance Date for each
of the Severed Leased Premises, Tenant shall continue operations and the terms
of the Lease shall remain in effect at the Severed Leased Premises, except as
otherwise set forth in the following provisions of this Section 1.

 

b.Effective as of April 1, 2019, to the extent Tenant has not vacated all of the
Severed Leased Premises, Tenant shall operate such remaining Severed Leased
Premises without any obligation to pay Basic Rent, Additional Rent, Impositions,
or any other payments which may otherwise have been due to Landlord under the
Lease, and Tenant

--------------------------------------------------------------------------------

 

shall have no such obligations for the remainder of the time Tenant continues in
possession of the Severed Leased Premises.

 

c.Effective as of July 1, 2019, if Tenant has not vacated all of the Severed
Leased Premises, Landlord shall pay to Tenant a monthly management fee for each
Severed Leased Premises that Tenant continues to operate (such payment being the
“Post-Severance Management Fee”). The Post- Severance Management Fee for each
such Severed Leased Premises shall be due to Tenant as of the first day of each
month that Tenant continues to operate such Severed Leased Premises. If Tenant
vacates any of the Severed Leased Premises during a month in which Landlord has
paid a Post- Severance Management Fee for such month, the amount of the fee
shall be pro-rated accordingly.

 

d.Beginning July 1, 2019, the Post-Severance Management Fee shall be Ten
Thousand Dollars ($10,000.00) for each of the Severed Leased Premises that
Tenant continues to operate. Beginning August 1, 2019, the Post- Severance
Management Fee shall be Twenty Thousand Dollars ($20,000.00) for each of the
Severed Leased Premises that Tenant continues to operate. For each month
thereafter, beginning September 1, 2019, the Post-Severance Management Fee shall
increase by an additional Five Thousand Dollars ($5,000.00) per month for each
of the Severed Leased Premises that Tenant continues to operate.

 

2.Remaining Severs and Recaptures. Notwithstanding any provision of the Lease to
the contrary, the Parties hereby agree that:

 

a.from the date of this Amendment until the Expiration of the Lease, Tenant
shall have the right to sever up to Twenty (20) additional Leased Premises (not
including the Severed Leased Premises hereunder) pursuant to Section 23(a), and
Landlord shall have the right to recapture Eight (8) additional Leased Premises
pursuant to Section 23(b); and

 

b.neither Tenant nor Landlord shall exercise any of their remaining severance or
recapture rights under Section 23 during the calendar year of 2019; and

 

c.before exercising any right of severance or recapture pursuant to Section 23
(other than the Severed Leased Premises under this Amendment), Tenant or
Landlord shall provide not less than 180 days’ notice to the other Party.

 

3.Rent. Beginning April 1, 2019, the aggregate amount owed by Tenant to Landlord
in Basic Rent pursuant to the Lease shall be $4,868,784. Schedule 1 to the
Lease, setting forth the allocation of Basic Rent among the Leased Premises, is
hereby amended and restated in its entirety, according to the Schedule 1
attached as Exhibit B hereto.

 

4.Capital Investment; Maintenance and Repair.

 

a.During calendar year 2019, Landlord shall make One Million Two Hundred Fifty
Thousand Dollars ($1,250,000.00) (the “Landlord Capital Investment”), in the
aggregate, in capital expenditures to pay for upgrades to the Improvements or
Equipment at certain Leased Premises (such Leased Premises being the “Upgrade
Sites”). During the first half of 2019, Landlord and Tenant shall mutually agree
upon (i) the Leased Premises that will be Upgrade Sites, (ii) the proposed
projects or scopes of work that shall be

--------------------------------------------------------------------------------

 

completed using the Landlord Capital Investment funds, and (iii) the contractor
and/or service provider who will perform the work. If Landlord exercises any
right of recapture pursuant to Section 23(b) for any Upgrade Site within five
(5) years of the date of this Amendment, Landlord shall re- invest that portion
of the Landlord Capital Investment allocated to such recaptured Upgrade Site in
Improvements or Equipment of another Leased Premises upon the same terms and
conditions set forth in clauses (i) through (iii) of the preceding sentence. In
consideration of the Landlord Capital Investment, together with the regular
payment of Basic Rent for December 2019, Tenant shall pay an additional
Thirty-One Thousand Dollars ($31,000.00) in Basic Rent, which shall be allocated
to the Upgrade Sites pro rata in proportion to the portion of the Landlord
Capital Investment made at respective Upgrade Sites.

 

b.Effective January 1, 2019, Landlord is released from any obligation under
Section 11(a)(iii) of the Lease to maintain, repair, or replace any dispensing
equipment located at any of the Leased Premises. Tenant hereby completely waives
and releases Landlord from any past, present or future obligations to maintain,
repair, or replace any dispensing equipment located at any of the Leased
Premises under Section 11(a)(iii) of the Lease (or any other provision of the
Lease requiring Landlord to maintain, repair or replace the dispensing equipment
located at any of the Leased Premises), all of which shall be of no further
force and effect. For the avoidance of doubt, except as specifically altered by
this subsection 4.b., Landlord retains all other obligations under Section
11(a)(iii) of the Lease, and shall retain the obligation (whether under Section
11(a)(iii) or any other provision of the Lease) to maintain, repair, or replace
any underground storage tank(s) and any lines or other appurtenances connected
thereto (other than dispensing equipment).

 

c.The “Maintenance Schedule” attached hereto as Exhibit C shall be effective as
of the date of this Amendment.

 

d.The “Invoice Reconciliation Schedule” attached hereto as Exhibit D shall be
effective as of the date of this Amendment.

 

5.7-Eleven Sites.

 

a.Effective January 1, 2019, Tenant shall have no further rights or obligations
with respect to the following convenience retail and car wash sites branded by
7-Eleven, Inc. and operated by franchise dealers:

 

Site ID

PC #

Address

OH0052

287

29775 Clemens Road,Westlake,OH, USA

OH0077

260

8200 Columbia Rd, Olmsted Falls,OH, USA

OH0088

n/a

10300 Brookpark Road, Brooklyn, OH

OH0095

280

32393 Lorain Rd, North Ridgeville,OH, USA

OH0100

289

30812 Detroit Rd ,Westlake,OH, USA

 

b.For any of the remaining eight (8) 7-Eleven, Inc.-branded sites identified on
Exhibit E hereto, Landlord and Tenant may in the future mutually agree to
terminate Tenant’s rights and obligations upon such terms and conditions as the
parties may mutually agree at the time, or Landlord may exercise one of its
rights of recapture pursuant to Section 23(b), as such rights are modified by
the terms of this Amendment.

 

--------------------------------------------------------------------------------

 

6.Tenant Payments. Before the end of the second quarter of 2019, Tenant shall
pay to Landlord the aggregate amount of Two Hundred Seventy Thousand Dollars
($270,000.00) in complete net settlement of the past due amounts due by Landlord
and Tenant to each other listed on Exhibit F attached hereto. Each party hereby
acknowledges and agrees that, upon the making and receipt of such payment,
neither party is owed any amount from the other that is past due under the
Lease. The parties also agree that, upon the making and receipt of such payment,
Tenant shall be deemed to have relinquished its claim that it has any ownership
interest in, or right to possess or use, any of the electric generators or
trailers located in Florida that are listed on Exhibit G hereto.

 

7.Except as provided herein, nothing herein shall in any way modify or affect
any terms, conditions, rights, or obligations set forth in the Lease. The
Parties also agree that this Amendment shall not, except as specified in this
Amendment, affect any claims or defenses they may have under the Lease, and
shall not operate to revive any claim.

 

8.This Amendment may be executed in one or more original or facsimile
counterparts, each of which shall be deemed an original, but also which together
will constitute one and the same instrument.

 

9.Nothing in this Amendment constitutes an admission for any purpose, nor is the
Amendment admissible in evidence in any proceeding other than a proceeding to
enforce this Amendment or the Lease.

 

10.All notices required or permitted to be given or made pursuant to this
Amendment shall be deemed to have been duly given or made if delivered
personally, or sent overnight  courier  delivery or  by
telecopy  or  similar  facsimile  transmission  (and confirmed in writing
thereafter), or mailed by prepaid registered or certified mail, return receipt
requested, to the other Party at the respective address set for the below (or to
such other address as a Party shall designate for itself by written notice given
or made in accordance herewith):

 

If to Landlord:

 

600 Hamilton Street, Suite 500

Allentown, PA 18101

Attn: Director of Real Estate

(copy to: Director of Dealer Support)

 

If to Tenant:

 

Dunne Manning Stores LLC

645 Hamilton Street, Suite 500

Allentown, PA 18101

Attn: President

 

11.This Amendment shall be construed and enforced in accordance with the
internal laws of the State or Commonwealth where the Leased Premises is located
without regard to its conflict of law provisions.

 

12.This Amendment is integrated and may not be amended, changed or modified

--------------------------------------------------------------------------------

 

in any manner, except by an instrument in writing signed by each of the Parties
hereto or by their duly authorized representative.

 

13.Unless defined herein, all capitalized terms in this Amendment shall have the
same meaning provided for such terms in the Lease.

 

14.Except as set forth in this Amendment, the Lease is unaffected and shall
continue in full force and effect in accordance with its terms. If a conflict
between this Amendment and the Lease exists, the terms of this Amendment shall
control.

 

15.Each of the undersigned represents and warrants that they have the requisite
authority to enter into and bind the Party it represents to the terms and
conditions of this Amendment.

 

16.No provision of this Amendment shall be interpreted for or against any Party
because that Party or its legal representative participated in the drafting of
such provision.

 

17.This Amendment shall be binding upon, and shall insure to the benefit of the
successors and assigns of the Parties.

 

18.The parties agree to execute such further documents and instruments and to
take such further actions as may be reasonably necessary to carry out the
purposes and intent of this Amendment.

 

 

[SIGNATURE PAGE FOLLOWS]

 




--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Fifteenth Amendment to
be executed as of the day and year first above written.

 

LANDLORD:

LGP REALTY HOLDINGS GP LLC

The General Partner of

LGP REALTY HOLDINGS LP

 

By: _/s/ Gerardo Valencia

Name: Gerardo Valencia

Title: President

 

LEHIGH GAS WHOLESALE SERVICES, INC.

 

By: _/s/ Gerardo Valencia

Name: Gerardo Valencia

Title: President

 

 

TENANT:

DUNNE MANNING STORES LLC

 

By: /s/ Charles Nifong

Name: Charles Nifong

Title: President

 

 

 